Citation Nr: 0306847	
Decision Date: 04/09/03    Archive Date: 04/14/03	

DOCKET NO.  97-22 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for residuals of brain stem 
poisoning to include related frailness of bones causing a low 
back disorder, as a result of exposure to a herbicide agent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION
The veteran had active military service from June 1964 to May 
1968.  

This mater came before the Board of Veterans' Appeals (Board) 
on appeal from a September 1996 rating decision by the 
Department of Veterans Affairs (VA) Los Angeles, California, 
Regional Office (RO), which in pertinent part denied the 
veteran entitlement to service connection for residuals of 
brain stem poisoning.  

This case was previously before the Board and in December 
2000, the issues of service connection for brain stem 
poisoning due to herbicide exposure as well as the issues of 
service connection for a skin rash and a psychiatric disorder 
to include as secondary to herbicide exposure were remanded 
to the RO for further development.  A subsequent RO rating 
determination in April 2002 granted the veteran entitlement 
to service connection for recurrent eczema and an anxiety 
disorder, effective from March 1996.  The issue of 
entitlement to service connection for brain stem poisoning 
remains denied and the veteran's case has been returned to 
the Board for further appellate review.  


FINDINGS OF FACT

1.  The veteran had service in Vietnam and he is presumed to 
have been exposed to herbicides to include Agent Orange while 
in Vietnam.  

2.  A brain stem injury or disease, to include related 
frailness of the bones causing a low back disorder, was not 
shown in service; and the veteran is not shown to have 
currently diagnosed disability manifested by a brain stem 
injury or disease, which is attributable to his period of 
active military service, to include any exposure to herbicide 
agents.


CONCLUSION OF LAW

Residuals of brain stem poisoning, to include related 
frailness of the bones causing a low back disorder, was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1116, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA) of 2000.

The Board observes the recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. 5103A, 5107(a); 
38 C.F.R. §§ 3.102, 3.159(c)-(d) (2002).

The new law and regulations also include new notification 
provisions. Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103; 38 C.F.R. § 3.159(b) (2002).  

The record reflects that the veteran has received the degree 
of notice, which is contemplated by law.  Specifically, VA 
provided the veteran and his representative copies of the 
appealed rating determination dated in February 1997, a 
February 1997 statement of the case, and multiple statements 
of the case thereafter.  These documents provide notice of 
the law and governing regulations, the evidence needed to 
support a claim for entitlement to the benefits sought and 
the reasons for the determination made regarding the 
veteran's claim.  In its December 2000 remand the veteran was 
informed of the provisions of the Veterans Claims Assistance 
Act, the evidence needed to be obtained by the RO to support 
the veteran's claim and the information and evidence required 
from the veteran.  Further, the record discloses that VA has 
also met its duty to assist the veteran in obtaining evidence 
necessary to substantiate his claim.  Most notably, copies of 
the veteran's service medical records and relevant VA and 
private treatment records have been obtained and associated 
with the veteran's claims file.  In addition, the veteran has 
been examined in connection with his claim and a pertinent 
medical opinion as to the etiological relationship contended 
by the veteran has been obtained by the RO.  There is no 
identified relevant evidence that has not been accounted for 
and the veteran's representative has been given the 
opportunity to submit written argument.  Therefore, under the 
circumstances, VA has satisfied both its duties to notify and 
assist the veteran in this case and adjudication of this 
appeal at this juncture poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993).  

II.  Service Connection for Brain Stem Poisoning.

Factual Background

The veteran's DD Form 214, Report of Discharge from Service, 
shows that he had service in Vietnam during the Vietnam Era.  

The veteran's service medical records are negative for any 
complaints, findings, or diagnosis of an organic brain 
condition.  The veteran was evaluated in service for several 
head injuries related to falls he sustained.  In March 1966 
the veteran gave a history of being thrown from a water 
buffalo by a high-pressure hose striking the left side of his 
head and being rendered unconscious for 10 to 15 minutes.  In 
November 1967 the veteran reported being unconscious for a 
short term after falling on cement and sustaining a bump on 
his head.  When examined for service separation in April 
1968, a clinical evaluation of the veteran to include 
evaluation of the veteran's head, face, eyes as well as his 
neurologic and psychiatric systems found no abnormalities.  

VA and private medical records show that the veteran was 
treated and evaluated for various medical problems from the 
late 1980's to September 2002.  The more salient records 
related to the veteran's claim for service connection for 
brain stem poisoning are discussed below.  

In June 1994 the veteran was afforded a VA computer 
tomography scan of his brain due to multiple neurological 
complaints.  This study was reported to demonstrate mild 
central brain atrophy likely due to periventricular white 
matter disease.  There was also a focal calcification noted 
in the right caudate nucleus, which was reported to possibly 
represent an old sister psychosis lesion.  

A VA electroencephalogram in July 1994 to rule out 
abnormalities over the right side of the head was interpreted 
to reveal no consistent evidence for focal or structural 
abnormalities.  

On a VA comprehensive examination in May 1996 the veteran 
reported that he served in the United States Marine Corps 
between June 1964 and May 1968 and spent two years in 
Vietnam.  He said that he remembered being sprayed on two 
occasions with Agent Orange by overflying aircraft during his 
service in Vietnam.  The veteran also reported that he has 
had two surgeries on his lumbosacral spine, the first one in 
1993 at which time he stated he had a fusion procedure 
involving L5 - S1 with internal rod fixation.  In 1995, due 
to breakage of some of the fixation device, the entire device 
was removed according to the veteran.  Neurological findings 
were primarily limited to sensory defects in the left lower 
extremity as well as diminution of the patella and Achilles 
tendon reflexes on the left.  

A May 1997 magnetic resonance imaging of the brain was 
interpreted to show no evidence of intracranial hemorrhage, 
mass effect or midline shift.  The ventricles and sulci were 
normal in configuration and size for the veteran's age.  The 
gray-white differential was normal.  The brain stem and 
cerebellum were reported to be unremarkable.  

On VA neurological examination in August 1997 the veteran was 
described as alert, oriented, and with fluent speech. Cranial 
nerves revealed normal fundi and full EOM (extraocular 
movement).  There was normal facial strength and sensation.  
Deep tendon reflexes were two plus and symmetric.  Sensation 
was intact with the exception of diminished pin sensation in 
the left lower extremity, distally.  

At a personal hearing in May 1999 the veteran testified that 
he was informed by a VA physician that clinical studies 
reported to Congress had concluded that exposure to Agent 
Orange can result in damage to the brain stem.  The veteran 
expressed his belief that he has exhibited symptoms to 
include abnormal behavior and a past history of alcoholism 
attributable to brain stem damage resulting from Agent Orange 
exposure.  

The veteran was examined by a private physician in September 
1998 and was noted to suffer from a variety of problems to 
include chronic daily headaches, tenderness and back and neck 
pain.  On general examination the veteran's head was found to 
be normocephalic.  There were some sensory changes on the 
face with decreased sensation to pin prick on the right side 
of the face and decreased sensation in the left arm, but not 
in the legs.  Light touch sensation was preserved.  The 
veteran demonstrated some facial asymmetry of a minor nature 
with some twitching and asymmetry of mouth use but no facial 
paresis could be demonstrated.  

A VA magnetic resonance imaging of the brain without contrast 
in September 1998 was interpreted to be unremarkable with 
normal brain stem, cerebellum and vascular flow voids.  

On a VA neurological examination in January 2002 the veteran 
reported that he initially injured his back in 1989 in a fall 
down a wood staircase at work.  He added that he reinjured 
his back in 1993 and has undergone three surgical procedures 
since that time.  The examiner reviewed the veteran's medical 
records noting that the veteran had along history of cluster 
headaches and a computer tomography scan of the brain in June 
1994, which had revealed mild central brain atrophy.  The 
examiner reviewed the veteran's past medical history and 
noted that the veteran has abused alcohol and last consumed 
alcohol in February 1986.  He added that the veteran had been 
told that he has a positive Epstein Barr titer and during an 
assessment at a VA hospital he was told that he had "brain 
damage" due to exposure to Agent Orange in Vietnam.  The 
examiner reviewed the veteran's medical records and noted 
that the veteran had a computer tomography scan of the brain 
in June 1994 that had revealed mild central brain atrophy, 
described as most likely due to periventricular white matter 
disease with focal calcifications at the right caudate 
nucleus.  On neurological examination it was noted that the 
veteran's attention and concentration were not reduced.  
Intellectual functioning appeared to be in normal range.  
Speech was without dysarthria or aphasia.  Immediate recall, 
remote, and recent memory were not impaired.  On cranial 
nerve examination the veteran's visual fields were full to 
confrontation testing.  The pupils reacted briskly to light.  
Extraocular movements were full without nystagmus.  The optic 
fundi revealed sharp disc margins.  There were no hemorrhages 
or exudates.  Sensation was intact to the face, and the face 
was symmetrical.  The uvula and tongue were midline.  Hearing 
was intact to tuning fork bilaterally.  Sensory examination 
was reduced to pin prick diffusely in the right leg and 
intact in the left body.  Motor examination was essentially 
normal with somewhat reduced strength in the right lower 
extremity.  Finger-nose-finger and rapid alternating 
movements were performed well bilaterally.  Rhythmic-toe-
tapping was performed with slight course slowness on the 
right.  The veteran was noted to ambulate in a normal manner 
and Romberg was equivocally positive.

The veteran was found to be unsteady with tandem walk.  
Chronic low back strain with limitation of motion and pain, 
hypertension and diabetes were the diagnostic impressions.  
The veteran's examiner noted that the veteran reported that 
he had been told that he has "brain stem damage" due to 
exposure to Agent Orange.  The examiner stated that there is 
no clinical evidence to support this.  He noted that the 
veteran's coordination in his hands is evident by finger-
nose-finger and rapid alternating movements.  Alternate-
thumb-and finger tapping is fair and the veteran stands and 
walks independently.  He noted that the veteran has 
unsteadiness with rhythmic-toe-tapping.  He stated that there 
was no evidence of "brain stem poisoning."  Specifically, the 
area would control the appearance of fundi, the movements of 
the eye muscles, the sensation of face and the movement of 
the face, the acoustic nerve and shoulder strut.  It also 
produces problems with fine motor skills with heel to shin in 
the legs.  He again repeated that there was no evidence of 
impairment to the brain stem.  The veteran presented at this 
time with normal extraocular movements and good strength and 
coordination.  The examiner added that the veteran's area of 
the brain stem appeared intact to clinical examination.  He 
did observe that a computer tomography scan of the brain 
performed in June 1994 had revealed mild central atrophy.  He 
also observed that the veteran did have an 18-year history of 
substance abuse with alcohol, which could produce problems 
with brain stem functioning.  He noted that there was a 
period of time the veteran consumed heavily and stated that 
it is likely that his problems with balance are related to 
long-term alcohol abuse.  He further stated that there was no 
evidence of the veteran assisting physical or chemical injury 
to the brain stem and that there was no evidence of "brain 
stem poisoning."  He said that although the veteran does 
describe having exposure to herbicides during his two tours 
of duty in Vietnam there is no evidence of neurological 
residua at that time.  

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who had active service in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, will be presumed to have been exposed to an 
herbicide agent during that service.  38 U.S.C. A. § 1116(f) 
(West 2002)).

When such a veteran develops a disorder listed in 38 C.F.R. 
§ 3.309(e), which disorders have been shown to be caused by 
exposure to Agent Orange, to a degree of 10 percent or more 
following his service in the Republic of Vietnam, the 
disorder shall be presumed to have been incurred during 
service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e) 
(2001).  The following diseases shall be service connected if 
the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. 
§ 3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebut table 
presumption of 38 C.F.R. § 3.307(d) are also satisfied:  
Chloracne or other acneiform disease consisted with 
chloracne; Hodgkin's disease; non-Hodgkin's lymphoma; acute 
and subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; multiple myeloma; respiratory cancers 
(cancers of the lung, bronchus, larynx or trachea); soft 
tissue sarcoma, and type II diabetes also know n as type II 
diabetes mellitus or adult-onset diabetes).  38 C.F.R. 
§ 3.309(e) (2002).  The disease listed at 38 C.F.R. 
§ 3.309(e) shall have become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne, PCT, and acute and subacute peripheral neuropathy 
shall have become manifest to a degree of 10 percent or more 
within one year, and respiratory cancers within 30 years, 
after the last date on which the veteran was exposed to a 
herbicide agent during active military, naval, or air 
service.  38 U.S.C.A. §§ 1113, 1116 (West 2002); 38 C.F.R. 
§ 3.307(a)(6)(ii).  

In addition, the United States of Appeals for the Federal 
Circuit has held that the Veteran's Dixon and Radiation 
Exposure Compensation Standards (Radiation Compensation) Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), does 
not preclude a veteran from establishing service connection 
with proof of actual direct causation.  Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).

In this case, the record reflects that the veteran served on 
active duty in the Republic of Vietnam during the Vietnam 
Era.  Hence, he is presumed to have been exposed to Agent 
Orange or other herbicide agents.  38 U.S.C.A. § 1116(f).

The service medical records do not show the presence of any 
disorder involving the veteran's brain stem and the post 
service medical records are also negative for a condition 
attributable to a brain stem injury or disease.  The 
veteran's VA examiner in January 2002 while noting that the 
veteran had a computer tomography scan performed in June 
1994, many years after service, which revealed mild central 
brain atrophy did not find that this disorder was related to 
the veteran's service to include Agent Orange exposure 
therein.  Furthermore, the examiner found no evidence of 
physical or chemical injury to the brain stem or related 
neurological residuals.  

Although the veteran asserts that he has residuals of a brain 
stem injury related to service and specifically exposure 
therein to Agent Orange, the Board notes that the veteran is 
not shown by the record to have any medical expertise in this 
matter.  Thus, while he is competent to testify as to 
symptomatology he has experienced, without medical expertise 
or training he is not competent to offer a medical opinion as 
to diagnosis or causation.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  (Laypersons are not competent to render 
medical opinions).  

After consideration of all the evidence of record, the Board 
finds it is not shown that the veteran has a current 
disability manifested by residuals of brain stem injury or 
disease that is attributable to any incident of service, 
including exposure to herbicide agents.  The United States 
Court of Appeals for Veterans Claims has stated that Congress 
specifically limits entitlement to service-connected disease 
or injury to cases where incidents have resulted in a 
disability, and held that [i]n the absence of proof of a 
present disability [,] there can be no valid claim.  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  Because there is no 
competent medical evidence establishing a current diagnosis 
of a disability manifested by residuals of brain stem injury, 
to include brain stem poisoning and related frailness of the 
bones causing a low back disorder, the preponderance of the 
evidence is against the claim for service connection.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Accordingly, the 
appeal is denied.


ORDER

Service connection for residuals of brain stem poisoning, to 
include related frailness of the bones causing a low back 
disorder, claimed as a result of exposure to herbicide 
agents, is denied.



                       
____________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

